Exhibit 10.1
HUBBELL INCORPORATED
SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN
ARTICLE I
Purpose
The purpose of this Senior Executive Incentive Compensation Plan (the “Plan”) is
to provide incentive compensation to executive officers of Hubbell Incorporated
(the “Company”) and its subsidiaries, to motivate eligible executives toward
even higher achievement and business results, to tie their goals and interests
to those of the Company and its stockholders and to enable the Company to
attract and retain highly qualified executives. The Plan is for the benefit of
“covered employees” as described below who are selected to become participants
by the Committee (as defined below).
ARTICLE II
Administration
2.1 The Compensation Committee of the Company’s Board of Directors consisting of
not less than two directors, each of whom shall qualify as an “outside director”
as that term is defined under Section 162(m) of the Code (the “Committee”),
shall administer the Plan. The Committee shall serve at the pleasure of the
Board. If it is later determined that one or more members of the Committee do
not so qualify, actions taken by the Committee prior to such determination shall
be valid despite such failure to qualify. Any member of the Committee may resign
at any time by notice in writing mailed or delivered to the Secretary of the
Company. Vacancies in the Committee shall be filled by the Board.
2.2 The Committee shall administer the Plan under such rules, regulations and
criteria as it shall prescribe. Its decisions in the administration and
interpretation of the Plan shall be final as to all interested parties and shall
be and constitute acts of the Company.
ARTICLE III
Eligibility and Participation
3.1 The persons eligible to participate in the Plan shall be those senior
executive officers who are, or, as determined in the discretion of the
Committee, may become, “covered employees” (as defined in Section 162(m) of the
Internal Revenue Code of 1986, as amended, the “Code”) of the Company for the
applicable taxable year of the Company.
3.2 The Committee shall from time to time designate the employees eligible for
participation in the Plan. The persons so designated by the Committee are
hereinafter called “participants.”
ARTICLE IV
Determination of Incentive Payments
4.1 Participants are eligible to receive an incentive payment under the Plan
upon the attainment of objective performance goals (the “Performance Goals”)
which are established by the Committee and relate to one or more of the
following financial, operational or other business criteria with respect to the
Company or any of its subsidiaries (the “Performance Criteria”): (i) net
earnings (either before or after one or more of the following: (A) interest,
(B) taxes, (C) depreciation and (D) amortization); (ii) economic value added (as
determined by the Committee); (iii) sales or revenue; (iv) net income (either
before or after taxes); (v) operating earnings; (vi) cash flow (including, but
not limited to, operating cash flow and free cash flow); (vii) return on
capital; (viii) return on invested capital; (ix) return on shareholders’ equity;
(x) return on assets; (xi) shareholder return; (xii) return on sales;
(xiii) gross or net profit margin; (xiv) productivity; (xv) expense;
(xvi) operating margin; (xvii) operating efficiency; (xviii) customer
satisfaction;

 

 



--------------------------------------------------------------------------------



 



(xix) working capital efficiency; (xx) earnings per share; (xxi) price per share
of the Company’s common stock; and (xxii) market share, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group or to market performance indicators or
indices. Depending on the Performance Criteria used to establish the Performance
Goals, the Performance Goals may be expressed in terms of overall Company
performance or the performance of a division, business unit, platform or an
individual. The achievement of each Performance Goal shall be determined in
accordance with Generally Accepted Accounting Principles in the United States,
International Financial Reporting Standards or such other accounting principles
or standards as may apply to the Company’s financial statements under United
States federal securities laws from time to time (“Applicable Accounting
Standards”).
4.2 On or before March 30 of each calendar year (each, a “Performance Period”),
the Committee shall establish the Performance Goals for that Performance Period
and shall determine the method by which a participant’s incentive payments
hereunder shall be calculated for that Performance Period, based on the
attainment of such Performance Goals. Such method may include, but shall not be
limited to, determining a participant’s incentive payments by allocating to the
executive a designated percentage of the incentive compensation fund established
each year under Article III of the Company’s Incentive Compensation Plan to be
payable upon attainment of the applicable Performance Goals. Without limiting
its authority hereunder, the Committee may condition payment of a participant’s
incentive payments on additional service-related criteria; e.g., that the
participant remain in the employ of the Company for the entire Performance
Period.
4.3 After the end of the applicable Performance Period, the Committee shall
certify in writing whether the Performance Goals and any other material terms of
the incentive payment have been satisfied (such written certification may take
the form of minutes of the Committee). Notwithstanding the foregoing, such
determinations shall in all events be made within the time prescribed by, and
otherwise in compliance with, Section 162(m) of the Code.
4.4 The Committee shall have the discretion, prior to making any incentive
payment, to decrease, but not increase, the incentive payment otherwise
calculated pursuant to Section 4.1. In no event shall the annual incentive
payment to any participant exceed $5.0 million.
4.5 The Committee may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; or (xiv) items
relating to any other unusual or nonrecurring events or changes in applicable
laws, accounting principles or business conditions.
ARTICLE V
Method of Making Incentive Payments
Incentive payments awarded under the Plan shall be paid in cash. The amount of
any incentive payment to be made to a participant in cash shall be paid as soon
as practicable (but not later than six months) after the close of the fiscal
year for which such incentive payment is awarded.
ARTICLE VI
General Provisions
6.1 Neither the establishment of the Plan nor the selection of any employee as a
participant shall give any participant any right to be retained in the employ of
the Company or any subsidiary of the Company, or any right whatsoever under the
Plan other than to receive incentive payments awarded by the Committee.

 

2



--------------------------------------------------------------------------------



 



6.2 The place of administration of the Plan shall be conclusively deemed to be
within the State of Connecticut, and the validity, construction, interpretation
and effect of the Plan, its rules and regulations and the rights of any and all
participants having or claiming to have an interest therein or thereunder shall
be governed by and determined conclusively and solely in accordance with the
laws of the State of Connecticut, without regard to any conflicts of laws
provisions.
6.3 No member of the Board of Directors of the Company shall be liable to any
person in respect of the Plan for any act or omission of such member or of any
other member or of any officer, agent or employee of the Company.
6.4 This Plan shall not be deemed the exclusive method of providing incentive
compensation to a participant or any other employee of the Company or a
subsidiary of the Company.
6.5 The Company or any subsidiary making a payment hereunder shall withhold
therefrom such amounts as may be required by federal, state or local law.
ARTICLE VII
Amendment, Suspension or Termination
The Board of Directors of the Company may from time to time amend, suspend or
terminate, in whole or in part, any or all of the provisions of the Plan,
provided that (i) no such action shall affect the rights of any participant or
the operation of the Plan with respect to any payment to which a participant may
have become entitled, deferred or otherwise, prior to the effective date of such
action, and (ii) no amendment that requires shareholder approval in order for
incentive payments hereunder to be deductible under the Code may be made without
approval of the shareholders of the Company.
ARTICLE VIII
Effective Date of the Plan
The Plan shall become effective as of January 1, 2011, subject to approval by
shareholders in May, 2011. So long as the Plan shall not have been previously
terminated by the Company, it shall be resubmitted for approval by the Company’s
shareholders in 2016, and every fifth year thereafter. In addition, the Plan
shall be resubmitted to the Company’s shareholders for approval as required by
Section 162(m) of the Code if it is amended in any way that changes the material
terms of the Plan’s Performance Goals, including by materially modifying the
Performance Goals, increasing the maximum incentive payment payable under the
Plan or changing the Plan’s eligibility requirements.

 

3